                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                       No. 4:14-CR-72-FL-2
                                       No. 4:16-CV-82-FL

THOMAS MOSS,                                   )
                                               )
                Petitioner,                    )
                                               )
       v.                                      )                       ORDER
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                Respondent.                    )


       This matter is before the court on petitioner’s motions to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. §2255 (DE 92) and for reduction of sentence (DE 87), where he

asserts the court should vacate his conviction for discharging a firearm in furtherance of a crime

of violence, in violation of 18 U.S.C. § 924(c). The government concedes that petitioner is entitled

to § 2255 relief, and requests that the court set this matter for resentencing.

                                         BACKGROUND

       On January 13, 2015, petitioner pleaded guilty to: 1) conspiracy to commit Hobbs Act

Robbery, in violation of 18 U.S.C. §1951 (count one), and 2) discharging a firearm in furtherance

of a crime of violence and aiding and abetting, in violation of 18 U.S.C. § 924(c)(1)(A) and 2

(count two). On May 7, 2015, the court sentenced petitioner to an aggregate term of 133 months’

imprisonment.

       On May 17, 2016, petitioner filed the instant pro se motion for reduction of sentence. That

same day, the court appointed counsel for petitioner pursuant to Standing Order 15-SO-02. On

June 15, 2016, petitioner filed the instant motion to vacate, set aside, or correct his sentence
pursuant to 28 U.S.C. § 2255. Petitioner asserts that his § 2255 conviction should be vacated

pursuant to Johnson v. United States, 135 S. Ct. 2551 (2015). On July 8, 2016, the court granted

respondent’s motion to stay the § 2255 proceedings pending the United States Court of Appeals

for the Fourth Circuit’s decision in United States v. Simms, No. 15-4640 (4th Cir. 2016). The

Fourth Circuit decided Simms on January 24, 2019, but stayed the mandate pending the United

States Supreme Court’s decision in United States v. Davis, No. 18-431 (2019). The Supreme Court

decided Davis on June 24, 2019. The court entered order lifting the stay on July 18, 2019, and the

parties completed supplemental briefing on September 19, 2019. The government concedes that

petitioner’s § 924(c) conviction should be vacated and the matter set for resentencing.

                                   COURT’S DISCUSSION

       Section 924(c)(1)(A) provides that a person who uses or carries a firearm “during and in

relation to any crime of violence or drug trafficking crime” or possesses a firearm “in furtherance

of any such crime” may be convicted of both the underlying predicate crime and utilizing a firearm

in connection with a crime of violence or drug trafficking offense. Upon conviction, the court

must sentence the defendant to at least five years’ imprisonment consecutive to the sentence

imposed for the predicate crime of violence or drug trafficking crime. § 924(c)(1)(A). Section

924(c)(3) defines crime of violence as an offense that is a felony and:

       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another, or

       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the offense.

Id. § 924(c)(3)(A)-(B).

       In Davis, the Supreme Court held that § 924(c)(3)(B) is unconstitutionally vague, relying

in part on Johnson, which held a similar provision of the Armed Career Criminal Act is



                                                 2
unconstitutionally vague. United States v. Davis, 139 S. Ct. 2319, 2336 (2019). In Simms, the

Fourth Circuit held that conspiracy to commit Hobbs Act Robbery does not qualify as a crime of

violence under § 924(c)(3)(A). United States v. Simms, 914 F.3d 229, 233-34 (4th Cir. 2019).

         Here, the predicate crime of violence supporting petitioner’s § 924(c) conviction is

conspiracy to commit Hobbs Act Robbery. As set forth above, Simms and Davis establish that

conspiracy to commit Hobbs Act Robbery no longer qualifies as a crime of violence under

§ 924(c)(3)(A), and that § 924(c)(3)(B) is unconstitutionally vague.                        Petitioner’s § 924(c)

conviction therefore is invalid. The government concedes petitioner is entitled to § 2255 relief in

these circumstances, and asks that the court vacate petitioner’s § 924(c) conviction and his

sentence in its entirety.

         Based on the foregoing, the court GRANTS petitioner’s motions for reduction of sentence

and to vacate (DE 87, 92), VACATES petitioner’s conviction on count two, and VACATES

petitioner’s sentence in its entirety. Petitioner’s conviction for conspiracy to commit Hobbs Act

Robbery remains intact. The clerk is DIRECTED to schedule this matter for resentencing at the

next available regularly scheduled term of court. Petitioner has waived his right to be present at

the resentencing hearing (DE 118 & Ex. A.),1 and therefore the parties do not need to ensure

petitioner’s attendance. The United States Probation Office is DIRECTED to investigate, prepare,

file under seal, and publish to the appropriate parties an updated sentencing recommendation

memorandum, including recalculation of petitioner’s corrected advisory guidelines range, within

seven days of the date of resentencing.




1
         Petitioner also requests that the court resentence him through written order without hearing. The government,
however, did not address this issue in its response. In the absence of government agreement to this approach, the court
proceeds with full resentencing procedures with exception that petitioner has waived his right to be present at the
resentencing hearing.

                                                          3
SO ORDERED, this the 10th day of October, 2019.



                                  __________________________
                                  LOUISE W. FLANGAN
                                  United States District Judge




                                    4
